Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application claims priority to provisional application 62/337,096, filed May 16, 2016.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Election/Restriction
Claims 1, 3, 5, 6, 11, 13, 22, 24, 32-33, 41, 48, 50, 52, 61, 65, 91, 93, 101, 109, 112, and newly added claims 122-125 are pending.   
Claims 3, 5, 6, 22, 24, 32-33, 41, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2019.
Claims 1, 11, 13, 18, 50, 52, 61, 65, 91, 93, 101, 109, 112 and claims 122-125 are under examination.  
Claim Rejections - 35 USC § 112
The rejection of claims 1, 11, 13, 18, 50, 52, 61, 65, 91, 93, 101, 109, and 112 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement, is 
Improper Markush Grouping
The rejection of claims 1, 11, 13, 18, 50, 52, 61, 65, 91, 93, 101, 109, and 112 on the judicially-created basis that it contains an improper Markush grouping of alternatives, is withdrawn in response to Applicant’s arguments and amendment to the claims.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 13, 18, 50, 52, 61, 65, 91, 93, 101, 109, 112, and 122-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, and those claims dependent thereon, was amended to recite the phrase: “wherein said composition is configured for delivering said folded tRNA into a cell.”  The metes and bounds of this phrase are vague and indefinite because it is unclear what other “configuration” applicant are referring to other than the formation of nanoparticle, as already recited in the claim.
Neither the specification as filed, nor the claims provide any other definition of the phrase “configured for delivering said folded tRNA into a cell,” other than the formation of a “nanoparticle,” therefore the metes and bounds of the scope of this phrase are vague and indefinite.
Claims 11, 13, 18, 50, 52, 61, 65, 91, 93, 101, 109, 112, and 122-125 are rejected as being dependent upon a rejected base claim, and since these claims do not provide the metes and bounds of the phrase “configured for delivering said folded tRNA into a cell.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 91, 93, 101, 109, and 112 stand and 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Postech (KR20110090661A) in view of DeSimone (US2010/0196277A1) and further in view of Zhou et al. (2016; IDS 07/14/2021).
Applicant's arguments filed 02/21/2020 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that neither of the cited references teach all of the elements of the instant claims. 
According to Applicants, neither reference describes an aminolipid delivery compound that “forms a nanoparticle.”  Applicants further argued that DeSimone’s particles are invariably mold-fabricated, and Postech’ s delivery invariably requires that cationic polymer(s) assemble with DNA to form a “complex.”  
Contrary to Applicant’s assertions, Applicants have not provided any evidence of record to support their arguments.  The instant claims do not recite what distinguishing features are needed in order for an aminolipid to form a nanoparticle.  Instant claim 1 merely recites “an aminolipid delivery compound; wherein the aminolipid delivery compound forms a nanoparticle.”  There are no other distinguishing features defined in the claims that are necessary in order for the recited aminolipid to form a nanoparticle.  
Postech clearly discloses in the abstract that the cationic polymers of their invention includes “polyethylene-imide (PEI), poly-L-lysine-(PLL), chitosan, or dendrimer.”  Therefore, the scope of the cationic polymers (particularly, dendrimers) disclosed in this reference includes an “aminolipid” as defined by the instant invention as defined at ¶ [0006] (page 5) of the specification as originally filed.  The Postech et al. patent discloses the following compounds, which fall within the scope of dendrimers having formula (II) (X1-(-)a-R1) as a core structure:

    PNG
    media_image1.png
    334
    1053
    media_image1.png
    Greyscale

Moreover, with respect to Applicant’s argument that the prior art does not teach the formation nanoparticles with an aminolipid, Postech et al. clearly teach that the cationic polymers of their invention form a complex with nucleic acid on the nanoscale, see 2nd ¶ of the Description of Embodiments of the English translation of KR20110090661A (Attached).
Furthermore, the Postech reference discloses wherein the cationic polymer includes wherein “the gene is gDNA, cDNA, pDNA, mRNA, tRNA, rRNA, siRNA, miRNA, or antisense 
Additionally, DeSimone discloses cationic PEG diacrylate nanoparticles comprising nucleic acid. DeSimone et al. further teach that the disclosed nanoparticles are useful for the delivery of RNA, siRNA, dsRNA, ssRNA, miRNA, rRNA, tRNA, snRNA, shRNA, DNA, ssDNA, dsDNA, and plasmid DNA, see ¶ [0042].  It is noted that the instant claims are not limited to the specific polymer structures recited in claim 11.
A review of the prior art submitted by Applicants (07/14/2021) revealed Zhou et al., which discloses the use of aminolipids in the formation of nanoparticles that are useful for the delivery of small RNAs into cells.  
The aminolipids of Zhou et al. comprise an amine core, and ester linkage, and a thiol periphery, see the following:


    PNG
    media_image2.png
    36
    656
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    36
    656
    media_image2.png
    Greyscale

The aminolipids of Zhou et al. meet the structural limitations of the aminolipids of Formula I, as defined in the specification as filed at page 2.
Absent evidence to the contrary, the nanoparticles of Zhou et al. would also be useful for the delivery of other small RNA molecules, including wherein the small RNA is a transfer RNA.
Original Rejection set forth below:
Claim 1, Postech discloses a composition (intracellular delivery composite (composition); abstract) comprising: (a) a tRNA (composite comprises a cancer-targeting substance, such as tRNA; abstract); (b) an aminolipid delivery compound (delivery composite comprises a cationic polymer, such as polyethyleneimine (amino lipid); abstract; claims 1-2); wherein the aminolipid delivery compound forms a nanoparticle (cationic polymer, such as polyethyleneimine, forms a nanoparticle; abstract; page 4, paragraphs [2]-[3]; page 5, paragraph[1]). Postech does not provide a motivation for making the selection for tRNA from the many other cancer-targeting substances disclosed in the teachings. However, Desimone discloses a motivation for selecting tRNA as the cancer-targeting substance (nanoparticle composition used to deliver tRNA; abstract; paragraphs [0042], [0147]). It would have been obvious to a person of ordinary skill in the art, at the time of 
Postech and DeSimone, in combination, disclose the compositions of claim 1, and Postech further discloses wherein the aminolipid delivery compound is a dendrimer comprising a group which is positively charged at physiological pH and a lipophilic group (delivery composite comprises a cationic polymer that is a dendrimer, such as polyethyleneimine that comprises terminal amino groups (positively charged at physiological pH) connected by alkylene chains (lipophilic group); abstract).
Zhou et al., discloses the use of aminolipids in the formation of nanoparticles that are useful for the delivery of small RNAs into cells.  
The aminolipids of Zhou et al. comprise an amine core, and ester linkage, and a thiol periphery, see the following:


    PNG
    media_image2.png
    36
    656
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    36
    656
    media_image2.png
    Greyscale

The aminolipids of Zhou et al. meet the structural limitations of the aminolipids of Formula I, as defined in the specification as filed at page 2.  Regarding the newly added claims 122-125.  
Absent evidence to the contrary, the nanoparticles of Zhou et al. would also be useful for the delivery of other small RNA molecules, including wherein the small RNA is a transfer RNA.
Regarding the newly added claims 122-125.  Postech clearly discloses cationic polymers for the delivery of RNA.  Additionally, Zhou et al. teach the inclusion of PEG-lipids in the formation of NPs for the delivery of small RNAs to cells.  Thus, the newly added claims remain obvious over the cited references.
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have combined the cited teachings in the design of an aminolipid nanoparticle formulation for the delivery of small RNA, including tRNA, into cells.  This conclusion is based upon the combined teachings of the cited references.



Double Patenting
The rejection of claims 1, 11, 13, 18, 50, 52, 61, 65, 91, 93, 101, 109, and 112 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims  1-4, 8, 11, 14, 15, 17, 19, 23, 24, 26, 30, 81-82, 87, 96, and 99 of formerly co-pending US application 15/597,049, now US Patent No. 10562849 B2, is withdrawn in response to Applicant’s filing of a Terminal Disclaimer on 05/20/2021.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        e no